DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive. 
Upon review, it is noted that applicant’s specification does not use the language of “data validation” in regards to individual video data blocks.  It appears that this claim limitation instead corresponds to steps 1726 and 1478 in Fig. 17C and steps 1736, 1738 in Fig. 17D, in which the receiver will respond to acknowledge any received packet and the transmitter will repeat the transmission of any lost packet which was not acknowledged.  With this understanding based upon applicant’s specification, it is noted that this teaching is already known of record and cited within Qian (US 7,817,631 B1).  Qian discloses that a file is divided into a plurality of data messages which are each acknowledged by the receiver and any non-acknowledged message is re-transmitted (Fig. 6, 610, 612; column 1, line 56-58, column 6, line 13-column 7, line 23), which appears to fully disclose the current claim limitations in combination with the other cited prior art.  Therefore, applicant’s arguments regarding performing a data validation on a video block and retransmitting the video data block are not convincing.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1478” in Fig. 17C.  It appears this step is referenced within the specification under “1728”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 31 is objected to because of the following informalities:
In claim 31, line 1, “modifying video data the” should be changed to –modifying the video data--.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 20-21, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the first video data block via any one of the plurality of threads until the data validation is successful” which is not supported by applicant’s specification as originally filed.
While applicant’s specification discloses determining if a data block was received and retransmitting the data block, as shown in applicant’s specification at Fig. 17C, steps 1726, 1478 and paragraph 143, this processing for each block is disclosed as same thread which originally transmitted the data block will continue to retransmit the data block until it is received (as described in paragraph 143 and Fig. 17C).  There is no specific disclosure of “retransmitting the first video data block via any one of the plurality of threads until the data validation is successful”, as the retransmission is only performed by the same single thread which originally attempted to retransmit the data block.
Further, it is unclear how “retransmitting the first video data block via any one of the plurality of threads until the data validation is successful” could occur “at a thread of the plurality of threads”.

Claim 20 recites “wherein successful data validation of all of the plurality of the video data blocks comprises determining a checksum match by comparing the checksum of the encrypted video data to a checksum calculated by the media servers of the decrypted video data” which is not supported by applicant’s specification as originally filed.
While applicant’s specification discloses separately discloses determining if a data block was received (as shown in applicant’s specification at Fig. 17C, steps 1726, 1478 and paragraph 143) and validating if the entire video file was properly transmitted via a checksum match (see Fig. 17F, paragraph 147), these are disclosed as separate processes.
There is no specific disclosure of “performing a data validation of the video data block”, “wherein successful data validation of all of the plurality of the video data blocks 
as the “validation” being performed upon each data block is different than the “validation” performed upon the full video file.  The word “validation” is used within the claim to represent completely different processes which are performed at different times and achieve different functionality.
Further, it is noted that the checksum match validation (as recited within claim 20) is disclosed within applicant’s specification as being performed after the transmission of the stop packet to the server (as seen in Fig. 17F, steps 1748-1752, paragraph 147). 
Thus, there is no support for “upon successful data validation of all of the plurality of the video data blocks, transmitting a stop packet to the one or more media servers”, as the stop packet is transmitted to the media server before the checksum matching and not in response to it.

Claim 38 recites “wherein the transmitting step is performed concurrently with a live event” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses dividing a complete video file into data blocks after the live video event has ended (paragraph 139-140 of applicant’s specification as originally filed) there is no specific support for “wherein the transmitting step is performed concurrently with a live event”.  The disclosed process describes dividing and transmitting a full video recording of the live event after it has completed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen et al. (Karonen) (US 2009/0049491 A1) in view of Schilling (US 2007/0226507 A1) (of record) and Qian (US 7,817,631 B1) (of record).
As to claim 1, Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving video data from a video acquisition device (camera, 302; Fig. 3, paragraph 30-32);
transmitting the video data to one or more media servers (uploading video file to server after live capturing has finished; paragraph 32, 37-38).
While Karonen discloses transmitting video data via a plurality of threads (see Fig. 3, paragraph 32), they fail to specifically disclose transmitting a packet to one or more media servers, wherein the packet comprises at least a checksum of the video data, wherein transmitting the packet is repeated until a response packet is received from the one or more media servers, dividing the video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers via a plurality of threads; and, at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the 
In an analogous art, Schilling discloses a method of securely uploading a file from a computer to a server (paragraph 45-46), transmit a packet to one or more servers, wherein the packet comprises at least a checksum of the data (paragraph 51), which will divide the file into a plurality of data blocks (paragraph 47-54), transmit the plurality of data blocks to the one or more servers via a plurality of threads until all of the plurality of data blocks have been transmitted to the one or more servers (paragraph 47-54) so as to provide a less error prone method of file transfer by comparing the checksum to ensure an accurate copy of the file has been received (paragraph 10, 47, 55-56).
Additionally, in an analogous art, Qian discloses a method of providing reliable file transfer (column 2, line 64-66) which will transmit a sync packet prior to transmitting payload data of the file (Fig. 6, 608; column 6, line 48-column 7, line 3) and transmit a plurality of data messages comprising the data file (Fig. 6, 612; column 6, line 48-column 7, line 3) and wherein the system will perform a data validation on transmitted data, and if the data validation fails, retransmit the data until the data validation is successful (wherein the sync packet and data messages are retransmitted until an acknowledgement message is received; Fig. 6, 610, 612; column 1, line 56-58, column 6, line 13-column 7, line 23), so as to ensure reliable transmission by acknowledging the receipt of the transmitted data and retransmitting any lost data (column 1, lines 51-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include transmitting a 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the first video data block via any one of the plurality of threads until the data validation is successful, as taught in combination with Qian, for the typical benefit ensuring reliable transmission by acknowledging the receipt of transmitted packets and retransmitting if lost.

	As to claim 2, Karonen, Schilling and Qian disclose wherein the packet transmitted to the one or more media servers is a start packet and the response packet received from the one or more media servers is a start response packet (see Qian at Fig. 6, 610; column 6, line 13-24 and line 34-column 7, line 3)

	As to claim 3, Karonen, Schilling and Qian disclose encrypting the video data with a key associated with the one or more media servers (see Schilling at paragraph 111).
	
.

Claims 23, 25, 27-33, 35, 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen in view of Qian.
As to claim 23, while Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving video data from a video acquisition device (camera, 302; Fig. 3, paragraph 30-32);
transmitting the video data to one or more media servers (uploading video file to server after live capturing has finished; paragraph 32, 37-38) via at least one thread of a plurality of threads (Fig. 3, paragraph 31-32),
they fail to specifically disclose dividing the video data into a plurality of video data blocks, performing a data validation of at least one video data block, and if the data validation fails, repeating the transmitting step for at least one video data block until the data validation is successful.
In an analogous art, Qian discloses a method of providing reliable file transfer (column 2, line 64-66) which will video a file into a plurality of data blocks and transmit the plurality of data blocks comprising the data file (Fig. 6, 612; column 6, line 48-column 7, line 3) and wherein the system will perform a data validation of at least one data block, and if the data validation fails, repeating the transmitting step for at least one data block until the data validation is successful (wherein the data messages are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the first video data block via any one of the plurality of threads until the data validation is successful, as taught in combination with Qian, for the typical benefit ensuring reliable transmission by acknowledging the receipt of transmitted packets and retransmitting if lost.

	As to claim 25, Karonen, Schilling and Qian disclose wherein the file validation is performed at the one or more media servers (wherein the receiving device confirms receipt and transmits an acknowledgement; see Qian at Fig. 6, 612; column 6, line 48-column 7, line 3).

As to claim 27, Karonen, Schilling and Qian disclose wherein successful data validation comprises a response from the one or more media servers before expiration of a timeout period (wherein the transmitting device confirms receipt of an acknowledgement of the data message or retransmits it; see Qian at Fig. 6, 612; column 6, line 48-column 7, line 3).



As to claim 29, Karonen, Schilling and Qian disclose storing the video data at the one or more media servers after successful data validation (video file uploaded and stored at server; see Karonen at paragraph 32, 37); and
authorizing access of the video data stored at the one or more media servers to at least one user based on authentication of one or more user credentials (limiting access to viewers with the correct password; see Karonen at paragraph 38).

As to claim 30, Karonen, Schilling and Qian disclose wherein upon successful access authorization the at least one user can modify the video data (video author has access to delete and edit the video; see Karonen at paragraph 39-40).

As to claim 31, Karonen, Schilling and Qian disclose wherein modifying the video data comprises modifying at least one of the video data name, video data description, or video data date (see Karonen at paragraph 39-40).

As to claim 32, Karonen, Schilling and Qian disclose capturing the video data from a video acquisition device (camera, 302; see Karonen at Fig. 3, paragraph 30-32).



As to claim 35, Karonen, Schilling and Qian disclose generating a URL, wherein the URL is configured to grant access to the video data (see Karonen at Fig. 5, step 508, paragraph 37).

As to claim 39, Karonen, Schilling and Qian disclose capturing the video data from a video acquisition device (video camera capturing live video; see Karonen at Fig. 3, paragraph 30-32).

As to claim 40, Karonen, Schilling and Qian disclose wherein the step of capturing the video data is performed concurrently with a live event (video camera capturing live video; see Karonen at Fig. 3, paragraph 30-32).

As to claim 41, Karonen, Schilling and Qian disclose enhancing the video data by modifying any one of the following: video resolution, compression loss, audio quality, file size, or frame rate (providing video to server at 2nd higher resolution; see Karonen at Fig. 3, paragraph 30-32).

Claims 34, 36, 37, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen and Qian and further in view of Mukerji et al. (Mukerji) (US 2009/0199234 A1).
As to claim 34, while Karonen discloses user login and passwords (see Karonen at paragraph 37), they fail to specifically disclose registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step.
In an analogous art, Mukerji discloses a system for uploading video content from a user device to a media server (Fig. 1, 3, paragraph 14, 55-57, 72) where the user broadcast device will register with the media server, wherein upon successful registration, the broadcast device is configured to perform the transmitting step (paragraph 35, 62, 63) so as to link each device with a particular user and provide simplified selection and access with the device (paragraph 62-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step, as taught in combination with Mukerji, for the typical benefit of link each device with a particular user and provide simplified selection and access with the device.

As to claim 36, while Karonen discloses user login and passwords (see Karonen at paragraph 37), they fail to specifically disclose registering a broadcast device, 
In an analogous art, Mukerji discloses a system for uploading video content from a user device to a media server (Fig. 1, 3, paragraph 14, 55-57, 72) where the user broadcast device will register with the media server, wherein upon successful registration, the broadcast device is configured to perform the transmitting step (paragraph 35, 62, 63) so as to link each device with a particular user and provide simplified selection and access with the device (paragraph 62-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step, as taught in combination with Mukerji, for the typical benefit of link each device with a particular user and provide simplified selection and access with the device.

As to claim 37, Karonen, Schilling, Qian and Mukerji disclose wherein registering the broadcast device comprises associating the broadcast device with at least one user (see Mukerji at paragraph 35, 62, 63).

As to claim 38, Karonen, Schilling, Qian and Mukerji disclose wherein the transmitting step is performed concurrently with a live event (see Karonen at Fig. 3, paragraph 36).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen and Qian in view of Harel (US 2010/0246669 A1) (of record),
As to claim 42, while Karonen discloses limiting access to the video, they fail to specifically disclose encrypting at least a portion of the video data.
In an analogous art, Harel discloses a system for uploading video data (Fig. 1A-B, paragraph 33-39) which will receive video data from a video acquisition device (video from capturing unit; Fig. 2A, paragraph 64-70), encrypt the video data (paragraph 40, 118-120), transmit the video data to the one or more media servers (paragraph 104-112) so as to prevent unauthorized access to the video content during transmission (paragraph 215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to encrypt at least a portion of the video data, as taught in combination with Harel, for the typical benefit of preventing unauthorized access to the video content during transmission (paragraph 215). 

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen in view of Harel, Schilling and Qian.
As to claim 19, Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving captured video data from a video acquisition device (camera, 302; Fig. 3, paragraph 30-32);

authorizing access to the video data stored at the one or more media servers to at least one user (users accessing the video file uploaded to the server; paragraph 37-41).  While Karonen discloses transmitting video data via a plurality of threads (Fig. 3, paragraph 31-32), they fail to specifically disclose encrypting the video data, transmitting a start packet to one or more media servers, wherein the start packet comprises at least a checksum of the video data, wherein transmitting the start packet is repeated until a start response packet is received from the one or more media servers, dividing the encrypted video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers via a plurality of threads, and, at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the first video data block via any one of the plurality of threads until the data validation is successful, and transmitting a stop packet to the one or more media servers, wherein upon receipt of the stop packet, the one or more media servers decrypt the encrypted video data and store the video data at the one or more media servers.
In an analogous art, Harel discloses a system for uploading video data (Fig. 1A-B, paragraph 33-39) which will receive video data from a video acquisition device (video from capturing unit; Fig. 2A, paragraph 64-70), encrypting the video data (paragraph 40, 118-120), transmit a plurality of video data blocks to the one or more media servers via a plurality of threads (paragraph 104-112) so as to prevent unauthorized access to the video content during transmission (paragraph 215).

Finally, in an analogous art, Qian discloses a method of providing reliable file transfer (column 2, line 64-66) which will transmit a sync packet prior to transmitting payload data of the file (Fig. 6, 608; column 6, line 48-column 7, line 3) and transmit a plurality of data messages comprising the data file (Fig. 6, 612; column 6, line 48-column 7, line 3) and wherein the system will perform a data validation on transmitted data, and if the data validation fails, retransmit the data until the data validation is successful (wherein the sync packet and data messages are retransmitted until an acknowledgement message is received; Fig. 6, 610, 612; column 1, line 56-58, column 6, line 13-column 7, line 23) so as to ensure reliable transmission by acknowledging the receipt of the transmitted data and retransmitting any lost data (column 1, lines 51-61).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include transmitting a start packet, wherein the start packet comprises at least a checksum of the video data, wherein transmitting the start packet is repeated until a response packet is received from the one or more media servers, dividing the video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers via a plurality of threads and transmitting a stop packet, wherein upon receipt of the stop packet, the one or more media servers stored the video data at the one or more media servers, as taught in combination with Schilling, for the typical benefit of providing a less error prone method of file transfer by providing a file checksum to ensure an accurate copy of the file has been received.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include at a thread of the plurality of threads, performing a data validation on a first video data block, and if the data validation fails, retransmitting the first video data block via any one of the plurality of threads until the data validation is successful, as taught in combination with 

	As to claim 20, Karonen, Harel, Schilling and Qian disclose wherein successful data validation of all of the plurality of the video data blocks comprises determining a checksum match by comparing the checksum of the encrypted video data to a checksum calculated by the media servers of the decrypted video data (see Schilling at paragraph 54-55).

	As to claim 21, Karonen, Harel, Schilling and Qian disclose receiving a stop response packet indicating the results of the checksum comparison by the one or more media servers (see Schilling at paragraph 54-55).

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen in view of Schilling, Qian and Donzis et al. (Donzis) (US 6,973,097 B1) (of record).
As to claim 13, while Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving video data from a video acquisition device (camera, 302; Fig. 3, paragraph 30-32);
enhancing the video data (generating higher resolution version for uploading to a server after live streaming has completed; Fig. 3, paragraph 32);

they fail to specifically disclose transmitting a packet to one or more media servers, wherein the packet comprises at least a checksum of the enhanced video data, wherein transmitting the packet is repeated until a response packet is received from the one or more media servers, determining a Path Maximum Transmission Unit (PTMU) to the one or more media servers, dividing the video data into a plurality of video data blocks based at least on the PTMU, transmitting the plurality of video data blocks, wherein each thread of the plurality of threads, is configured to perform a data validation of a video block of the plurality of video blocks, and if the data validation fails, retransmit the video data block until the data validation is successful.
In an analogous art, Schilling discloses a method of securely uploading a file from a computer to a server (paragraph 45-46), transmit a packet to one or more servers, wherein the packet comprises at least a checksum of the data (paragraph 51), divide the file into a plurality of data blocks (paragraph 47-54), transmit the plurality of data blocks to the one or more servers via a plurality of threads until all of the plurality of data blocks have been transmitted to the one or more servers (paragraph 47-54) so as to provide a less error prone method of file transfer by comparing the checksums to ensure an accurate copy of the file has been received (paragraph 10, 47, 55-56).
Additionally, in an analogous art, Qian discloses a method of providing reliable file transfer (column 2, line 64-66) which will transmit a sync packet prior to transmitting payload data of the file (Fig. 6, 608; column 6, line 48-column 7, line 3) and transmit a 
Finally, in an analogous art, Donzis discloses a method of transmitting data streams (column 2, lines 47-59) by determining a Path Maximum Transmission Unit (PTMU) to the one or more media servers (column 6, line 42-64), dividing the data into a plurality of data blocks based at least on the PTMU (column 6, line 42-column 8, line 18) so as to provide more reliable communications by ensuring the packet data is the proper size and unnecessary retransmissions are not required for packets that are too large (column 8, line 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include transmitting a packet to one or more media servers, wherein the packet comprises at least a checksum of the video data, dividing the video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers via a plurality of threads, as taught in combination with Schilling, for the typical benefit of providing a less error prone method of file transfer by providing a file checksum to ensure an accurate copy of the file has been received.

Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karonen’s system to include determining a Path Maximum Transmission Unit (PTMU) to the one or more media servers, dividing the video data into a plurality of video data blocks based at least on the PTMU, as taught in combination with Donzis, for the typical benefit ensuring reliable transmission by acknowledging the receipt of transmitted packets and retransmitting if lost.

	As to claim 14, Karonen, Schilling, Qian and Donzis disclose wherein enhancing the video data comprises modifying any two of: video resolution (see Karonen at paragraph 32-33), compression loss, audio quality, file size (see Karonen at paragraph 32-33), or frame rate.



	As to claim 16, Karonen, Schilling, Qian and Donzis disclose wherein transmitting the packet to the one or more media servers is repeated if the response packet is not received within a predetermined timeout period (see Qian at Fig. 6, 610; column 6, line 13-24 and line 34-column 7, line 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/Primary Examiner, Art Unit 2424